       Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 1 of 25



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

(1) TABATHA BARNES, et al.,        )
                                   )
                    Plaintiffs,    )
                                   )
v.                                 ) Case No. CIV-16-184-HE
                                   )
(1) CITY OF OKLAHOMA CITY,         )
a municipal corporation, et al.,   )
                                   )
                    Defendants.    )

 _____________________________________________________________________

        DEFENDANT BENNETT’S RESPONSE AND OBJECTION TO
              PLAINTIFFS’MOTION TO ALTER OR AMEND
        JUDGMENT IN FAVOR OF DEFENDANT BRIAN BENNETT
_______________________________________________________________________




                                        Ambre C. Gooch, OBA No. 16586
                                        COLLINS, ZORN, & WAGNER, P.C.
                                        429 N.E. 50th Street, Second Floor
                                        Oklahoma City, OK 73105-1815
                                        Telephone: (405) 524-2070
                                        Facsimile: (405) 524-2078
                                        E-mail: acg@czwlaw.com

                                        ATTORNEY FOR DEFENDANT
                                        BRIAN BENNETT




June 17, 2019
           Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 2 of 25



                                           TABLE OF CONTENTS

                                                                                                                   PAGE

TABLE OF CONTENTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . i

TABLE OF AUTHORITY . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii - iv

LIST OF EXHIBITS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . v

I.       FEDERAL RULE OF CIVIL PROCEDURE 59 STANDARD . . . . . . . . . . . . . . 1

II.      PLAINTIFFS HAVE FAILED TO DEMONSTRATE
         SUFFICIENT GROUNDS FOR RECONSIDERATION
         OF THIS COURT’S ORDER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

III.     THE COURT DID NOT INVADE THE PROVINCE
         OF THE JURY . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

IV.      BENNETT IS ENTITLED TO QUALIFIED IMMUNITY . . . . . . . . . . . . . . . . 13

CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17




                                                            -i-
          Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 3 of 25



                                       TABLE OF AUTHORITY

                                                                                                                    PAGE
CASES

Adkins v. Rodriguez, 59 F.3d 1034 (10th Cir. 1995) . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Aldaba v. Pickens, 844 F.3d 870 (10th Cir. 2016) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Ashcroft v. al-Kidd, 563 U.S. 731 (2011)               . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937 (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Berry v. City of Muskogee, Oklahoma, 900 F.2d 1489 (10th Cir. 1990) . . . . . . . . . . . . 10

Board of County Commissioners of Bryan County, Oklahoma v. Brown,
520 U.S. 397, 117 S.Ct. 1382, 137 L.Ed.2d 626 (1997) . . . . . . . . . . . . . . . . . . . . . . . . . 10

Brousseau v. Haugen, 125 S. Ct. 596, 160 L. Ed. 2d 583 (2004) . . . . . . . . . . . . . . . . . . 15

City of Canton v. Harris, 489 U.S. 378, 109 S.Ct. 1197, 103 L.Ed.2d 412 (1989) . . . . 10

Elder v. Holloway, 510 U.S. 510 (1994) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16

Estate of B.I.C. v. Gillen, 761 F.3d 1099 (10th Cir. 2014) . . . . . . . . . . . . . . . . . . . . 15, 16

Estate of Booker v. Gomez, 745 F.3d 405 (10th Cir. 2014) . . . . . . . . . . . . . . . . . . . . . . . 4

Farmer v. Brennan, 511 U.S. 825, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) . . . . . . 9, 10

Hunter v. Bryant, 502 U.S. 224, 112 S.Ct 532, 116 .Ed. 2d 589 (1991) . . . . . . . . . . . . 14

Jenkins v. Wood, 81 F.3d 988 (10th Cir. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 4

Klein v. City of Loveland, 661 F.3d 498 (10th Cir. 2011) . . . . . . . . . . . . . . . . . . . . . . . . 16

LaFleur v. Teen Help, 342 F.3d 1145 (10th Cir. 2003) . . . . . . . . . . . . . . . . . . . . . . . . . . 1

McClelland v. Facteau, 610 F.2d 693 (10th Cir. 1979) . . . . . . . . . . . . . . . . . . . . . . . . . 10



                                                      - ii -
           Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 4 of 25



Mick v. Brewer, 76 F.3d 1127 (10th Cir. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

Mitchell v. Forsyth, 472 U.S. 511, 105 S. Ct. 2806, 86 L. Ed. 2d 411 (1985) . . . . . . . 14

Mitchell v. Maynard, 80 F.3d 1433 (10th Cir. 1996) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Morris v. Noe, 672 F.3d 1185 (10th Cir. 2012) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Murrell v. Sch. Dist. No. 1, 186 F.3d 1238 (10th Cir. 1999) . . . . . . . . . . . . . . . . . . . . . 14

Novitsky v. City of Aurora, 491 F.3d 1244 (10th Cir. 2007) . . . . . . . . . . . . . . . . . . . . . . . 3

Orange v. Burge, No. 04 C 0168, 2008 WL 4425427, at *5
(N.D. Ill. Sept. 25, 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Pahls v. Thomas, 718 F.3d 1210 (10th Cir. 2013) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Patterson v. Burge, No. 03 C 4433, 2010 WL 3894433, at *3
(N.D. Ill. Sept. 27, 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

Pearson v. Callahan, 555 U.S. 223, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009) . . . . . . . . 15

Plumhoff v. Rickard, 134 S.Ct. 2012 (2014) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Rizzo v. Goode, 423 U.S. 362, 96 S. Ct. 598, 46 L. Ed. 2d 561 (1976) . . . . . . . . . . . . . . 3

Sample v. Diecks, 885 F.2d 1099 (3rd Cir. 1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

Saucier v. Katz, 533 U.S. 194, 121 S. Ct. 2151, 150 L. Ed. 2d 272 (2001) . . . . . . . 14, 15

Schneider v. City of Grand Junction Police Dept., 717 F.3d 760 (10th Cir. 2013) . . . . . 4

Searles v. Dechant, 393 F.3d 1126 (10th Cir. 2004) . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Serna v. Colo. Dept. of Corr., 455 F.3d 1146 (10th Cir. 2006) . . . . . . . . . . . . . . . . . . . . 5

Servants of Paraclete v. Doe, 204 F.3d 1005 (10th Cir. 2000) . . . . . . . . . . . . . . . . . . . . . 2

Snell v. Tunnell, 920 F.2d 673 (10th Cir. 1990) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9



                                                           - iii -
            Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 5 of 25




White v. Pauly, 137 S.Ct. 548, 196 L.Ed.2d 463 (2017) . . . . . . . . . . . . . . . . . . . . . . 15, 16

Whitley v. Albers, 475 U.S. 312, 106 S.Ct. 1078, 89 L.Ed.2d 251 (1986) . . . . . . . . . . . 10


STATUTES

42 U.S.C. § 1983 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3, 10, 14

42 U.S.C. § 1985 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5


RULES

Rule 59 of the Federal Rules of Civil Procedure . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Rule 59(e) of the Federal Rules of Civil Procedure . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2




                                                             - iv -
        Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 6 of 25



                               LIST OF EXHIBITS


Exhibit 1   Excerpts of the Deposition of Brian Jennings taken on April 23, 2019

Exhibit 2   Excerpts of the Deposition of Ron Bacy taken on March 27, 2019

Exhibit 3   Excerpts of the Deposition of Denise Wenzel taken on April 29, 2019

Exhibit 4   Excerpts of the Deposition of Terri Morris taken on December 13, 2018

Exhibit 5   Higginbottom Photo Lineup Form

Exhibit 6   Interview of Holtzclaw




                                        -v-
        Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 7 of 25



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

(1) TABATHA BARNES, et al.,              )
                                         )
                    Plaintiffs,          )
                                         )
v.                                       ) Case No. CIV-16-184-HE
                                         )
(1) CITY OF OKLAHOMA CITY,               )
a municipal corporation, et al.,         )
                                         )
                    Defendants.          )

          DEFENDANT BENNETT’S RESPONSE AND OBJECTION TO
               PLAINTIFFS’MOTION TO ALTER OR AMEND
          JUDGMENT IN FAVOR OF DEFENDANT BRIAN BENNETT

      Defendant Brian Bennett submits this Response to “Plaintiffs’ Motion to Alter or

Amend Judgment in Favor of Defendant Brian Bennett” [Dkt. 197]. For the following

reasons, the Plaintiffs’ Motion should be denied.

I.     FEDERAL RULE OF CIVIL PROCEDURE 59 STANDARD.

      Although styled as a “Motion to Alter or Amend Judgment,” Plaintiffs’ Motion is

actually a motion for reconsideration, as Plaintiffs are requesting the Court to reconsider

its grant of summary judgment to Defendant Bennett. Motions for reconsideration are not

among the motions recognized by the Federal Rules of Civil Procedure. Indeed, “[s]uch

relief is extraordinary and may only be granted in exceptional circumstances.” Searles v.

Dechant, 393 F.3d 1126, 1131 (10th Cir. 2004) (quoting LaFleur v. Teen Help, 342 F.3d

1145, 1153 (10th Cir. 2003)). Grounds warranting a motion for reconsideration include:

“(1) an intervening change in the controlling law, (2) new evidence previously

unavailable, and (3) the need to correct clear error or prevent manifest injustice.”
        Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 8 of 25



Servants of Paraclete v. Doe, 204 F.3d 1005, 1012 (10th Cir. 2000) (citation omitted).

Furthermore, a motion for reconsideration under 59(e) “is not appropriate to revisit issues

already addressed or advance arguments that could have been raised in prior briefing.” Id.

(citation omitted).

       Here, Plaintiffs ostensibly rely upon newly discovered evidence in support of their

Motion. However, Plaintiffs really only rely upon this alleged newly discovered evidence

simply to revisit issues already addressed and advance arguments that could have been

raised in prior briefing. More importantly, even granting consideration of this alleged

newly discovered evidence, Plaintiffs have failed to demonstrate sufficient grounds

which warrant reconsideration of this Court’s Order granting summary judgment to

Defendant Bennett. In sum, Plaintiffs have certainly failed to demonstrate the sort of

exceptional circumstances necessary to warrant such extraordinary relief.

II.    PLAINTIFFS HAVE FAILED TO DEMONSTRATE SUFFICIENT
       GROUNDS FOR RECONSIDERATION OF THIS COURT’S ORDER.

       Plaintiffs assert that “[n]ew evidence proves Bennett was exclusively responsible

for investigating [the Campbell] incident and reporting all the facts up his chain of

command.” (Dkt. 197, p. 9). However, Plaintiffs do not cite to any new evidence in

support of that contention, but rather only rely on evidence already in the record. (Id.)

Moreover, even if Plaintiffs had any new evidence to support this assertion, that

Defendant Bennett had supervisory authority over Holtzclaw with regard to the Campbell

incident is simply not new information, but rather merely additional evidence in support




                                            2
        Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 9 of 25



of a position that Plaintiffs made in their summary judgment briefing and which was not

even contested by Defendant Bennett. See Dkt. 159, pp. 12, 25-26, 28; Dkt. 165, p. 4).

       Plaintiffs cite to new deposition testimony of Defendant Gregory indicating that

Defendant Bennett volunteered to take the Campbell call. (Dkt. 197, p. 9). However,

while Defendant Bennett disputes this contention, it make absolutely no difference to the

relevant legal analysis whether Defendant Bennett voluntary accepted supervisory

authority with regard to the Campbell incident or whether he had such authority thrust

upon him.

       Supervisory “status by itself is insufficient to support liability.” Mitchell v.

Maynard, 80 F.3d 1433, 1441 (10th Cir. 1996) (citing Rizzo v. Goode, 423 U.S. 362, 376,

96 S. Ct. 598, 606-07, 46 L. Ed. 2d 561 (1976)). It is insufficient for Plaintiffs to merely

show that the Defendant Bennett had supervisory authority over Holtzclaw with regard to

the Campbell investigation. Jenkins v. Wood, 81 F.3d 988, 994 (10th Cir. 1996).

Additionally, “it is not enough for a plaintiff to argue that the constitutionally cognizable

injury would not have occurred if the supervisor had done more than he or she did.”

Sample v. Diecks, 885 F.2d 1099, 1118 (3rd Cir. 1989). Rather, in order for liability to

arise under § 1983, a defendant’s direct personal responsibility for the claimed

deprivation of constitutional rights must be established. Novitsky v. City of Aurora, 491

F.3d 1244, 1254 (10th Cir. 2007) (police officer who was present at scene but who did

not assist or direct other officer in removing arrestee from vehicle did not violate Fourth

Amendment; he did not “personally participate” in the use of the twist-lock restraint).



                                             3
        Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 10 of 25



Accordingly, Plaintiffs must demonstrate “a deliberate, intentional act by [Defendant

Bennett] to violate constitutional rights.” Jenkins, 81 F.3d at 994-95.

       In order to prevail on such a claim, Plaintiffs must present evidence of an

affirmative link between the alleged constitutional violation and Defendant Bennett’s

actions. Estate of Booker v. Gomez, 745 F.3d 405, 435 (10th Cir. 2014).

       This requires “more than a supervisor’s mere knowledge of his [or her]
       subordinate’s conduct”…Rather a plaintiff must satisfy “three elements…to
       establish a successful § 1983 claim against a defendant based on his or her
       supervisory responsibilities: (1) personal involvement; (2) causation; and
       (3) state of mind.”

Id. (quoting Schneider v. City of Grand Junction Police Dept., 717 F.3d 760, (10th Cir.

2013)). In the wake of Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937 (2009), which

“articulated a stricter liability standard for…personal involvement,” Schneider, 717 F.3d

at 768, the exact contours of the first element of supervisory liability remain somewhat

unclear. Estate of Booker, supra. However, “direct participation” is not necessary to

satisfy this element. Pahls v. Thomas, 718 F.3d 1210, 1225 (10th Cir. 2013).

       “The second elements ‘requires the plaintiff to show that the defendant’s alleged

actions(s) caused the constitutional violation’ by setting ‘in motion a series of events that

the defendant knew or reasonably should have known would cause others to deprive the

plaintiff or her constitutional rights.’” Estate of Booker, supra. (quoting Schneider, 717

F.3d at 768). “The third element ‘requires the plaintiff to show that the defendant took the

alleged actions with the requisite state of mind…” Id. (quoting Schneider, 717 F.3d at

769). In this case, the requisite state of mind to impose liability against Defendant



                                             4
        Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 11 of 25



Bennett in his supervisory capacity is deliberate indifference. See Serna v. Colo. Dept. of

Corr., 455 F.3d 1146, 1151-52 (10th Cir. 2006).

       In its Order granting Bennett’s Motion for Summary Judgment, this Court found

that Plaintiffs had failed to present sufficient personal participation in alleged violation of

their constitutional rights by Holtzclaw to warrant the imposition of supervisory liability.

In that regard, the Court noted that it was undisputed that Bennett was not Holtzclaw’s

regular or line supervisor, that there no evidence that he was Holtzclaw’s training officer

or that he had any responsibility for training him, and that it was undisputed that Lt.

Bennett had very little day-to-day contact with Holtzclaw. (Dkt. 190, p. 5). The Court

further noted that it was undisputed that Bennett had no role in the assaults, no role in the

eventual investigations of them, and no role in the investigation of Officer Holtzclaw.

(Dkt. 190, p. 6). From these facts the Court concluded that Defendant “Bennett was not

Holtzclaw’s supervisor in any sense relevant to this legal standard” and that he was not

Holtzclaw’s supervisor such as might be the basis for failure to train or supervise…”

(Dkt. 190, p. 5). The Court further concluded that “[t]here is no evidence that Bennett

had any ‘culpable involvement in the violation of’ plaintiffs’ rights.” (Dkt. 190, p. 6).

Nothing in the Plaintiffs’ Motion contravenes the Court’s determination in this regard.

       In addressing Plaintiffs’ 42 U.S.C. §1985 claims, the Courte noted the

“extraordinarily tenuous nature of plaintiffs’ argument as to the ‘causation’ element…”

(Dkt. 190, p. 7). The Court concluded that the “Plaintiffs have not offered evidence from

which a jury could plausibly conclude, on a non-speculative basis,” that Defendant

Bennett’s actions “resulted in Holtzclaw’s later actions and plaintiffs’ later injuries.”

                                              5
       Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 12 of 25



(Dkt. 190, p. 8, emphasis in original). In their Motion, Plaintiffs states that “[n]ewly

discovered evidence also suggests that had Bennett properly treated Campbell’s

allegations as an actual citizen complaint, rather than a use of force, the crimes

committed against these Plaintiffs would have been prevented.” (Dkt. 197, p. 12). In

summary, Plaintiffs argue:

      A reasonable jury could find that Bennett’s failure to adequately investigate
      and document Campbell’s allegations or to treat them as a citizen complaint
      caused Holtzclaw to become emboldened and to escalate to perpetrating
      sexual assault against these Plaintiffs and also prevented the OCPD from
      apprehending Holtzclaw before he had a chance to do sexually assault these
      Plaintiffs. But for Bennett’s failures in these respects, Chief Citty would
      have learned of Campbell’s allegations much earlier and would have
      terminated Holtzclaw because Chief Citty believed that an officer’s prior
      actions would predict how the officer would act in the future. Had that been
      the case, OCPD could have prevented all the trauma Plaintiffs have
      endured. Even if Holtzclaw had not been terminated at that point, the
      Chief’s knowledge of a prior complaint of prejudiced and perverted
      conduct would have permitted the OCPD to confirm him as a suspect
      earlier in their investigation of the Ms. Morris’ assault and terminate him
      before he had the opportunity to assault Ms. Lyles and Ms. Ligons. Because
      Bennett did not document Campbell’s allegations and report them up the
      chain of command, no one further up the chain of command or in Sex
      Crimes saw any red flags in Holtzclaw’s past when he was identified as the
      last officer to have had documented contact with Ms. Morris and to have
      run her for warrants. Therefore, the investigators believed they lacked
      sufficient evidence of Holtzclaw’s potential involvement to justify a
      continued investigation after Ms. Morris signed the refusal to prosecute. As
      a result, the investigation ceased, and Holtzclaw assaulted three more
      women, including Plaintiffs Ligons and Lyles, before he was finally
      apprehended.

(Dkt. 197, pp. 21-22). However, Plaintiffs’ argument in that regard is premised upon

speculation, mischaracterization of evidence, and omission of relevant information.

      To this end, Plaintiffs’ counsel continues to ignore that it is the OCPD’s

interpretation of its Standard Operating Procedures that is relevant, not his. He fails to

                                            6
        Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 13 of 25



explain how he is qualified to decide what should be a citizen’s complaint under OCPD

procedure 143 or a use of force investigation under OCPD procedure 150.01, et seq.

Deputy Chief Jennings testified that because Ms. Campbell’s complaint was about a use

of force, it was treated as a use of force investigation (Ex. 1, Jennings Depo., pp. 62-63),

not as a citizen’s complaint. Yet, Plaintiff’s counsel insists otherwise. See Dkt. 197, pp.

6, 7, 8, 11, 12.

       Plaintiffs’ counsel also continues to misrepresent the facts of this case. For

instance, he states: “Based on testimony of Detective Gregory, the six-year veteran of

Sex Crimes [see Ex. 8, 9:18-10:2] who led the Holtzclaw criminal investigation,

Holtzclaw escalated to assaulting Plaintiffs as a direct result of his getting away with the

Campbell Incident.” (Dkt. 197, p. 7).       However, Detective Gregory gave no such

testimony. None of the pages of Gregory’s deposition testimony cited by Plaintiff’s

contain any such statement.

       Plaintiffs’ counsel also misrepresents Ms. Morris’s statement to the police on May

24, 2014. There, she advised the officers she had been assaulted “two blocks from the

City Rescue Mission” “three for four days ago.” (Dkt. 197-15). However, the AVL

(automatic vehicle location) on all OCPD police cars was checked for May 20 and 21,

2014 and none were at that location. (Ex. 2, Bacy Depo., p. 100; Ex. 3, Wenzel Depo., p.

53). Yet Plaintiffs omit this information from their Motion. Additionally, Plaintiffs’

counsel was repeatedly advised that the detectives of the Sex Crimes Division would not

interview the alleged suspect until they had interviewed the victim. (Ex. 2, Bacy Depo., p.



                                             7
       Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 14 of 25



97). Lastly, Plaintiffs fail to advise the Court that Ms. Morris denied her assault occurred

on May 8th. (Ex. 4, Morris Depo., p. 60).

       Plaintiffs’ counsel further misrepresents Plaintiffs’ Exhibit 28. (Dkt. 197, pp. 10-

11). Nowhere does Captain Bacy state that his email meant that high ranking officers

believed they had an OCPD officer involved case on their hands. (Ex. 2, Bacy Depo., p.

130-137). Plaintiffs’ further counsel ignores the testimony of “high ranking OCPD

officials.” Major Wenzel denied Holtzclaw was a suspect until Ligons came forward.

Because of his contact with Morris he was a “possibility.” (Ex. 3, Wenzel Depo., pp. 85-

87). Further, the photo lineup could have eliminated him as a suspect. (Ex. 3, Wenzel

Depo., pp. 89-91). Holtzclaw was not a suspect and Major Wenzel would not have

recommended he be interviewed between June 3rd and June 18th, 2014. (Ex. 3, Wenzel

Depo., pp. 130-131).

       Finally, Plaintiffs’ counsel fails to advise the Court that, when Ms. Morris was

shown the photo lineup on June 3, 2014 that contained the photographs of Holtzclaw, she

first identified Officer Dutton as the assailant. (Ex. 5, Higginbottom Photo Lineup Form).

He also fails to advise the Court that when Holtzclaw was interviewed on June 18th after

Ligons came forward, he was asked about his stop of Morris. Unlike his stop of Ligons,

which he admitted, he stated he did not recall Ms. Morris or this stop. (Ex. 6, Interview of

Holtzclaw, pp. 25-26, 62-66).

       Moreover, the convoluted nature of Plaintiffs’ causation argument only serves to

highlight the “extraordinarily tenuous nature” of Plaintiffs’ position with regard to this

element and Defendant Bennett’s lack of personal participation in the alleged violation of

                                             8
        Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 15 of 25



the Plaintiffs’ constitutional rights. Additionally, Plaintiffs appear to want to apply a

lesser, negligence standard to Defendant Bennett’s conduct:

       In short, Bennett, by failing to carry out his obligation to document,
       investigate, and report up the chain of command Ms. Campbell’s alleged
       allegations of prejudice and perversion, set in motion a series of events that
       resulted in the sexual assaults on these Plaintiffs.

(Dkt. 197, p.22). However, whether or not Bennett set in motion a series of events that

resulted in the alleged violation of the Plaintiffs’ constitutional rights is not the proper

legal standard. As the Court noted: “The requisite causal connection is [only] satisfied if

the defendant set in motion a series of events that the defendant knew or reasonably

should have known would cause others to deprive the plaintiff of her constitutional

rights.” (Dkt. 190, p. 8, quoting Snell v. Tunnell, 920 F.2d 673, 700 (10th Cir. 1990),

emphasis added, internal quotation marks omitted).

       Regardless, even if Plaintiffs could cite to any new evidence establishing a

question of fact as to the elements of personal participation and causation, that alone

would not be sufficient to warrant reconsideration of this Court’s Order. As discussed

above, Plaintiffs must still demonstrate that Defendant Bennet acted with deliberate

indifference to a substantial risk that Holtzclaw would violate constitutional rights.

       In order to demonstrate deliberate indifference on the part of Defendant Bennett,

Plaintiffs must show that he was subjectively aware of a substantial and objective risk

that Holtzclaw would sexually assault others. The subjective element of the deliberate

indifference test requires a showing of a “sufficiently culpable state of mind,” amounting

to a “deliberate indifference” to a substantial risk of serious harm. Farmer v. Brennan,


                                              9
        Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 16 of 25



511 U.S. 825, 833, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (citation omitted). Id. The

defendant “must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837.

Accordingly, Plaintiffs must show that Defendant Bennett subjectively knew of and

disregarded a substantial risk that Holtzclaw would sexually assault them or others like

them. Mere negligence – even gross negligence – is insufficient to support a claim of

deliberate indifference under § 1983. Berry v. City of Muskogee, Oklahoma, 900 F.2d

1489, 1495 (10th Cir. 1990) (citing City of Canton v. Harris, 489 U.S. 378, 388 and n. 7,

109 S.Ct. 1197, 103 L.Ed.2d 412 (1989)). “[D]eliberate indifference is a stringent

standard of fault, requiring proof that [an] actor disregarded a known or obvious

consequence of his action.” Board of County Commissioners of Bryan County, Oklahoma

v. Brown, 520 U.S. 397, 410, 117 S.Ct. 1382, 137 L.Ed.2d 626 (1997) (emphasis added).

“It is obduracy and wantonness, not inadvertence or error in good faith,” that violate the

Constitution. Whitley v. Albers, 475 U.S. 312, 319, 106 S.Ct. 1078, 89 L.Ed.2d 251

(1986). Furthermore, in order to establish a failure to supervise claim, Plaintiffs “must

show that the defendant was adequately put on notice of prior misbehavior.” McClelland

v. Facteau, 610 F.2d 693, 697 (10th Cir. 1979).

       Plaintiffs do not offer any new evidence or argument with regard to the issue of

deliberate indifference. Plaintiffs argue that:

     …assuming that Campbell did tell Bennett that Holtzclaw scared her to the
     point that she urinated on herself and she feared what he would do to the next
     Black person, a reasonable jury could infer that Bennett failed to investigate
     Ms. Campbell’s allegations and report them up his chain of command with
     knowledge that Holtzclaw, as a police officer on patrol in Oklahoma City,

                                              10
           Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 17 of 25



     posed a substantial risk of harm to the rights of Black people, and particularly
     Black women.1

(Dkt. 197, pp. 20-21). However, this is merely a reiteration of Plaintiffs’ deliberate

indifference arguments set forth in their summary judgment briefing which this Court

rejected. See Dkt. 159, pp. 26-27, 30, 34. As discussed above, it is not appropriate on a

motion to reconsider to revisit issues already addressed or advance arguments that could

have been and were raised in prior briefing, and Plaintiff’s argument in this regard

provides no valid basis for reconsideration of this Court’s Order.

       Nevertheless, there is no evidence in this case which would raise a reasonable

inference of deliberate indifference on the part of Defendant Bennett. Bennett was

confronted with a single alleged complaint that Holtzclaw allegedly used excessive force,

and was allegedly prejudiced and allegedly “perverted” to Campbell. As set forth in

Bennett’s summary judgment briefing, that evidence is simply insufficient to have placed

a reasonable officer in Bennett’s position on notice that Campbell meant that Holtzclaw

had sexually assaulted her. Furthermore, that single incident is insufficient to have placed

a reasonable officer in Bennett’s position on notice that Holtzclaw posed a substantial

threat of harm to black women. More importantly, there is no evidence that Defendant

Bennett himself subjectively recognized that Holtzclaw posed a substantial threat of harm

       1
         Plaintiffs further argue that “[e]ven if a jury found itself unable to conclude that
Bennett had such outright knowledge, a reasonable jury could certainly conclude that
Bennett chose to maintain plausible deniability by refusing to investigate the Campbell
Incident appropriately.” (Dkt. 197, p. 20). However, that is not the appropriate test for
deliberate indifference. Rather, as discussed above, Plaintiffs must prove that Defendant
Bennett had actual knowledge that Holtzclaw posed a substantial risk of sexual assault to
black women of harm

                                             11
       Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 18 of 25



to black women. As such, there is no evidence that Bennett was deliberately indifferent to

the alleged violations of these Plaintiffs’ constitutional rights. Moreover, the chain of

inferences necessary to support Plaintiffs’ contention that they would not have been

sexually assaulted by Holtzclaw but for Bennett’s actions is simply too tenuous to

support Plaintiffs’ § 1983 supervisory liability claim against Bennett. See Orange v.

Burge, No. 04 C 0168, 2008 WL 4425427, at *5 (N.D. Ill. Sept. 25, 2008) (unpub);

Patterson v. Burge, No. 03 C 4433, 2010 WL 3894433, at *3 (N.D. Ill. Sept. 27, 2010)

(unpub).2   Accordingly, Plaintiffs have failed to demonstrate sufficient grounds for

reconsideration of the Court’s Order granting summary judgment to Defendant Bennett

and their Motion should be denied.

III.   THE COURT DID NOT INVADE THE PROVINCE OF THE JURY.

       Plaintiffs argue that the Court invaded the province of the jury by weighing the

credibility of Ms. Campbell. (Dkt. 197, pp. 19-20). However, Plaintiffs’ argument in that

regard is utterly unfounded. The only support which Plaintiffs offer for this argument is

their bald assertion that “the Court appeared to minimize Campbell’s testimony about

Holtzclaw’s racial prejudice by noting that she had filed her own lawsuit against the

City.” (Dkt. 197, p. 19). However, contrary to Plaintiffs’ unsupported assertion, the Court

made a single, fleeting reference to Ms. Campbell’s lawsuit which does not call her

credibility into question in any way.

       Finally, plaintiffs contend Lt. Bennett’s preparation of a supplemental
       report in September of 2015, addressing whether Ms. Campbell’s initial

  2
   Copies of these unpublished opinions were previously provided. (Dkt. 152-21, Dkt.
152-22).
                                            12
       Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 19 of 25



       comments to him included allegations of a sexual nature, is evidence of
       bias or conspiracy. The court concludes it is not. The evidence (some of it
       viewed by the court in camera) is that, after Ms. Campbell’s allegations
       in her separate lawsuit became known and were included in plaintiff
       Ligon’s state court amended petition, counsel for the City and other
       defendants requested a supplemental report from Bennett, through the chain
       of command, as to whether Ms. Campbell’s 2013 description of events
       included anything about them being sexual in nature. The supplemental
       report stated Ms. Campbell’s 2013 complaints about Holtzclaw were not
       sexual in nature. As noted above, a factual dispute exists as to what Ms.
       Campbell said to Lt. Bennett, but Bennett’s preparation of a supplemental
       report which was consistent with his prior report and pursuant to the
       direction of his superiors, at the request of counsel, does not itself somehow
       suggest bias or entry into a conspiracy by Bennett.

(Dkt. 190, p. 11, emphasis added). The contention that this single, fleeting reference to

Ms. Campbell’s lawsuit somehow minimizes her testimony about Holtzclaw’s racial

prejudice or calls her credibility into question is ludicrous. Plaintiffs’ argument that the

Court has invaded the province of the jury is wholly without support and provides no

basis for reconsideration of the Court’s Order granting summary judgment to Defendant

Bennett.

IV.    BENNETT IS ENTITLED TO QUALIFIED IMMUNITY.

       Because the Court found that there was no underlying constitutional violation by

Defendant Bennett, it ended its qualified immunity analysis at that stage, finding that it

was “unnecessary to make a further determination as to whether the qualified immunity

defense, and the additional determinations involved with it, might also bar plaintiffs’

claims.” (Dkt. 190, pp. 13-14). Thus, if the Court should determine that Plaintiffs have

presented any valid basis for reconsideration of its determination that they have not

shown an underlying violation of their constitutional rights, Defendant Bennett urges the


                                            13
        Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 20 of 25



Court to consider the qualified immunity issue as well. As set forth in Defendant

Bennett’s summary judgment briefing, Plaintiffs have failed to shoulder their heavy

burden to demonstrate that Defendant Bennett’s actions were in violation of clearly

established rights.

       Defendants sued in their individual capacities in an action under 42 U.S.C. § 1983

“are entitled to qualified immunity unless it is demonstrated that their conduct violated

clearly established constitutional rights of which a reasonable person in their positions

would have known.” Murrell v. Sch. Dist. No. 1, 186 F.3d 1238, 1251 (10th Cir. 1999).

Qualified immunity is therefore an affirmative defense that provides immunity to suit in a

§ 1983 action. Adkins v. Rodriguez, 59 F.3d 1034, 1036 (10th Cir. 1995). When the

defense is raised, the plaintiff bears the burden to show the defendant’s actions violated a

constitutional right, and that the allegedly violated right was clearly established at the

time of the conduct at issue. Mick v. Brewer, 76 F.3d 1127, 1134 (10th Cir. 1996).

Qualified immunity is an entitlement not to stand trial or face the burdens of litigation.

Mitchell v. Forsyth, 472 U.S. 511, 527, 105 S. Ct. 2806, 86 L. Ed. 2d 411 (1985). It is an

immunity from suit rather than a mere defense to liability. Id., 472 U.S. at 527. Qualified

immunity gives ample room for mistaken judgment by protecting all but the plainly

incompetent or those who knowingly violate the law. Hunter v. Bryant, 502 U.S. 224,

112 S.Ct 532, 537, 116 .Ed. 2d 589 (1991). The issue of qualified immunity is for the

courts and not the trier of fact. Id.

       As a threshold matter, if no federal right on the facts alleged would have been

violated, no further inquiry is required, and the defendant is entitled to dismissal. Saucier

                                             14
        Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 21 of 25



v. Katz, 533 U.S. 194, 200-01, 121 S. Ct. 2151, 150 L. Ed. 2d 272 (2001) (overruled in

part, Pearson v. Callahan, 555 U.S. 223, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009)). If a

violation of federal rights could be made out, then “[t]he relative, dispositive inquiry in

determining whether a right is clearly established is whether it would be clear to a

reasonable [official in the defendant’s position] that his conduct was unlawful in the

situation he confronted.” Id. at 202; see also Brousseau v. Haugen, 125 S. Ct. 596, 599,

160 L. Ed. 2d 583 (2004) (emphasizing inquiry should be conducted in light of the

specific context of the case.)

       Deciding when a right is “clearly established” is a crucial part of qualified

immunity analysis. “A Government official’s conduct violates clearly established law

when, at the time of the challenged conduct, [t]he contours of [a] right [are] sufficiently

clear that every reasonable official would have understood that what he is doing violates

that right.” Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (citations and quotations

omitted). “The question of whether a right is clearly established must be answered in

light of the specific context of the case, not as a broad general proposition.” Morris v.

Noe, 672 F.3d 1185, 1196 (10th Cir. 2012) (internal quotations omitted). “The Supreme

Court has ‘repeatedly told courts not to define clearly established law at a high level of

generality since doing so avoids the crucial question whether the official acted reasonably

in the particular circumstances that he or she faced.’” Estate of B.I.C. v. Gillen, 761 F.3d

1099, 1106 (10th Cir. 2014) (quoting Plumhoff v. Rickard, 134 S.Ct. 2012, 2023 (2014),

alterations omitted); see also White v. Pauly, 137 S.Ct. 548, 552, 196 L.Ed.2d 463



                                            15
        Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 22 of 25



(2017). Thus, “a general statement of law...is not sufficient to show that the law was

clearly established.” Gillen, 761 F.3d at 1106.

       “Ordinarily, in order for the law to be clearly established, there must be a Supreme

Court or Tenth Circuit decision on point, or the clearly established weight of authority

from other courts must have found the law to be as the plaintiff maintains.” Klein v. City

of Loveland, 661 F.3d 498, 511 (10th Cir. 2011). “This is not to say that an official action

is protected by qualified immunity unless the very action in question has previously been

held unlawful, but it is to say that in the light of pre-existing law the unlawfulness must

be apparent.” Anderson, 483 U.S. at 640. “[T]he plaintiff’s burden in responding to a

request for judgment based on qualified immunity is to identify the universe of statutory

or decisional law from which the [district] court can determine whether the right

allegedly violated was clearly established.” Elder v. Holloway, 510 U.S. 510, 514 (1994)

(citation and quotation marks omitted). While the court need not point to any prior

authority which has precisely the same facts of this case in order to find clearly

established law, existing precedent must “squarely govern” the case and “must have

placed the statutory or constitutional question beyond debate.” Aldaba v. Pickens, 844

F.3d 870, 877 (10th Cir. 2016) (citations and internal quotation marks omitted).

“[C]learly established law must be ‘particularized’ to the facts of the case.” White, 137

S.Ct. at 552.

       Here, Plaintiffs rely solely on broad general propositions of law – i.e. that it is

clearly established that it is unlawful to cover up governmental wrongs, that it was clearly

established that law may not be enforced on a discriminatory basis, and that it was clearly

                                            16
        Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 23 of 25



established that it is a violation for a supervisor to fail to act to remedy a subordinate’s

violation of rights. (See Dkt. 159). However, none of the cases cited by Plaintiffs in their

summary judgment response brief (Dkt. 159) would have put Bennett on notice that his

actions were in violation of the Plaintiffs’ constitutional rights. Moreover, Plaintiffs

failed to substantively respond to Bennett’s argument that they cannot demonstrate that it

was clearly established in November 2013 that Campbell’s allegation that she told

Bennett that Holtzclaw acted “perverted” to her and that she thought he had “other

intentions” for her were sufficient to place a reasonable officer in Bennett’s position on

notice that Campbell meant that Holtzclaw had sexually assaulted her or were sufficient

to place a reasonable officer in Bennett’s position on notice that Holtzclaw posed a

substantial risk of harm to women with whom he came into contact, such that Bennett

could be said to have been deliberately indifferent thereto. In light of the specific context

of this case and the qualified immunity inquiry, Plaintiffs have failed to show that

Bennett violated their clearly established, federal constitutional rights.

                                    CONCLUSION

       For the reasons set forth above, “Plaintiffs’ Motion to Alter or Amend Judgment in

Favor of Defendant Brian Bennet” (Dkt. 197) should be denied.




                                              17
       Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 24 of 25



                                              Respectfully submitted,

                                              s/ Ambre C. Gooch
                                              Ambre C. Gooch, OBA No. 16586
                                              COLLINS, ZORN, & WAGNER, P.C.
                                              429 N.E. 50th Street, Second Floor
                                              Oklahoma City, OK 73105-1815
                                              Telephone: (405) 524-2070
                                              Facsimile: (405) 524-2078
                                              E-mail: acg@czwlaw.com

                                              ATTORNEY FOR DEFENDANT
                                              BRIAN BENNETT

                           CERTIFICATE OF SERVICE

      I hereby certify that on June 17 2019, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing and transmittal of a
Notice of Electronic Filing to the following ECF registrants:

      Melvin C. Hall - via electronic mail at: mhall@riggsabney.com
      RIGGS, ABNEY, NEAL, TURPEN,
      ORBISON & LEWIS, PC
      528 N.W. 12th Street
      Oklahoma City, OK 73103

      Damario Solomon-Simmons - via electronic mail at: dsimmons@riggsabney.com
      RIGGS, ABNEY, NEAL, TURPEN,
      ORBISON & LEWIS, PC
      502 West 6th Street
      Tulsa, OK 74119

      Benjamin L. Crump - via electronic mail at: bencrump@benccrump.com
      Ben Crump Law, PLLC
      122 S. Calhoun Street
      Tallahassee, FL 32301
      Attorneys for Plaintiffs Terri Morris,
      Carla Johnson, Kala Lyles, Jannie Ligons &
      Shandayreon Hill




                                         18
Case 5:16-cv-00184-HE Document 198 Filed 06/17/19 Page 25 of 25



Cody E. Gilbert - via electronic mail at: Gilbertlawok@gmail.com
BANKS, GILBERT AND BILLETT, PLLC
430 N.W. 5th Street
Oklahoma City, OK 73102
Attorneys for Plaintiff Tabatha Barnes

Richard C. Smith - via electronic mail at: rick.smith@okc.gov
Sherri R. Katz - via electronic mail at: sherri.katz@okc.gov
Assistant Municipal Counselor
200 North Walker, Suite 400
Oklahoma City, OK 73102
Attorneys for Defendants The City of Oklahoma City,
Bill Citty and Rocky Gregory

Nick Oberheiden - via electronic mail at: nick@federal-lawyer.com
Elizabeth K. Stepp - via electronic mail at: eks@federal-lawyer.com
OBERHEIDEN & MCMURREY, L.L.P.
5728 LBJ Freeway, Suite 250
Dallas, TX 75240

Kathleen T. Zellner - via electronic mail at: kathleen.zellner@gmail.com
Douglas H. Johnson - via electronic mail at: attorneys@zellnerlawoffices.com
Nicholas M. Curran - via electronic mail at: ktzemployees@gmail.com
Kathleen T. Zellner & Associates
1901 Butterfield Road, Suite 650
Downers Grove, IL 60515
Attorneys for Defendant Daniel Holtzclaw


                                         s/ Ambre C. Gooch
                                         Ambre C. Gooch




                                    19
